Title: To Benjamin Franklin from Jan Ingenhousz, 24 October 1774
From: Ingenhousz, Jan
To: Franklin, Benjamin


October 24. [1774]
That every body here expects his vindication but that I begin to suspect it will not be published till the American affairs are settled; that I allwas looked upon America as the abode of tranquillity. That I was much pleased with the translation of his work in Fransh. That mr. Reich Van der schoot gardiner to the Emperour has sollicited me to send him de annexed list of some american Plants to be found in Pensylvania and Carolina, and to beg him to get some of their seeds by good oportunity. That, Dr. Collin told me he had 8–10 Pound arnica ready, which he will send to Sir John Pringle after new year when his book will be printed, that he is more and more convinced it’s the greatest antiseptic.

to Dr franklin at Mrs Stephenson Cravenstreet near the Strand London.

